PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of July 19, 2004, the Court has concluded that the order on appeal is not final. Specifically, although the Department of Corrections’ counterclaim for reimbursement of incarceration costs is unrelated to the pending medical malpractice suit, the order on appeal does not represent a final adjudication of the counterclaim because the issue of the total amount of damages due remains pending. See Hernando County v. Leisure Hills, Inc., 648 So.2d 257 (Fla. 5th DCA 1994). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
DAVIS, BROWNING and HAWKES, JJ., concur.